Citation Nr: 0020157
Decision Date: 05/18/00	Archive Date: 09/08/00

DOCKET NO. 96-35 974               DATE MAY 18, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Muskogee, Oklahoma

THE ISSUES

1. Entitlement to service connection for multiple sclerosis.

2. Whether a timely substantive appeal has been filed with respect
to a claim of entitlement to service connection for post-traumatic
stress disorder (PTSD).

REPRESENTATION 

Appellant represented by: AMVETS

ATTORNEY FOR THE BOARD 

M. E. Larkin, Counsel 

INTRODUCTION

The veteran served on active duty from March 31 to October 12,
1960.

This matter was initially before the Board of Veterans' Appeals
(Board) on appeal from rating actions of the Muskogee, Oklahoma
Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board remanded the case in December 1998 in order to afford the
veteran the opportunity for a personal hearing before a Member of
the Board. The veteran testified before a videoconference hearing
with the undersigned Member of the Board and the case has since
been returned to the Board.

FINDINGS OF FACT

1. The veteran was notified in February 1998 of the denial of
entitlement to service connection for PTSD. He submitted a notice
of disagreement in March 1998.

2. A statement of the case (SOC) was mailed to the veteran on May
22, 1998 and re-mailed on June 16, 1998. In correspondence
accompanying the SOC, he was told of the need to perfect his
appeal.

3. No further correspondence was received from the veteran which
could be considered a timely substantive appeal.

- 2 -

CONCLUSION OF LAW

A timely substantive appeal regarding the denial of a claim of
entitlement to service connection for PTSD was not filed, and the
Board lacks jurisdiction to consider that issue. 38 U.S.C..A. 7104,
7105, 7108 (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The initial question that must be resolved is whether the Board has
jurisdiction to consider the issue of entitlement to service
connection for PTSD. 38 U.S.C.A. 7104, 7105. It must be determined
whether the veteran filed a timely substantive appeal with regard
to his claim.

An appeal consists of a timely filed NOD in writing and, after a
statement of the case has been provided, a timely filed Substantive
Appeal. 38 U.S.C..A. 7105; 38 C.F.R. 20.200. A substantive appeal
consists of a properly completed VA Form 9, "Appeal to the Board of
Veterans' Appeals," or correspondence containing the necessary
information. Proper completion and filing of a Substantive Appeal
are the last actions the appellant needs to take to perfect an
appeal. 38 C.F.R. 20.202 (1999).

To be considered timely, the Substantive Appeal must be filed
within 60 days from the date the agency of original jurisdiction
mails the SOC to the appellant, within the remainder of the one-
year period from the date of mailing of the notification of the
determination being appealed, or within the extended time limits
prescribed pursuant to a timely filed request for extension of
time. 38 U.S.C.A, 7105(d); 38 C.F.R. 20.302(b). If the claimant
fails to file a Substantive Appeal in a timely manner, "he is
statutorily barred from appealing the RO decision." Roy v. Brown,
5 Vet. App. 554 (1993).

In the present case, the RO denied the veteran's claim of service
connection for PTSD in February 1998 and notice of that
determination was mailed to the veteran on February 13, 1998. The
veteran's NOD was received in March 1998. The RO

- 3 - 

issued a SOC on May 22, 1998, then re-mailed the SOC to a different
address on June 16, 1998. A blank VA Form 9 was submitted at some
point, but did not identify any disagreement or desire to appeal an
issue.

In October 1998, a VA Form 646 was received from the service
representative in which argument concerning the issue of
entitlement to service connection for multiple sclerosis was
advanced. No further correspondence was received from the veteran
until June 1999 when he submitted a statement asking to "reopen" a
claim for bipolar disorder.

In a February 2000 letter to the veteran, notice was provided of
the Board's intent to consider the timeliness of the substantive
appeal as to his PTSD claim. He was notified that he had 60 days
from the date the letter was mailed to present written argument,
present additional evidence relevant to jurisdiction, or to request
a hearing to present oral argument on the question of timeliness of
the appeal. To date, there has been no response from the veteran.

In this case, the RO provided notice of the denial of the claim of
service connection for PTSD in a February 1998 letter. The
veteran's NOD was received in March 1998. A SOC was issued in May
1998. The SOC was re-issued in June 1998. As there was no request
for an extension, the time limit that governed the filing of a
substantive appeal was within the remainder of the one-year period
from the February 13, 1998 mailing of the notification of the
February rating action. That one-year period expired on February
13, 1999.

There was no correspondence received from the veteran within that
time period. The VA Form 646 received in October 1998 specifically
referenced a claim of service connection for multiple sclerosis,
but was silent with regard to the claim of service connection for
PTSD. Thus, there was no Substantive Appeal filed prior to the
expiration of the deadline for filing the same. Therefore, a timely
substantive appeal regarding the claim of entitlement to service
connection for PTSD was not filed and the Board is without
jurisdiction to adjudicate this claim.

- 4 -

The Board is aware that although it has the obligation to assess
its jurisdiction, it must consider whether doing so in the first
instance is prejudicial to the appellant. VAOPGCPREC 9-99. In this
case, the veteran was informed of the Board's intent to consider
the jurisdictional question in a February 2000 letter. As such, the
Board finds that he was afforded appropriate procedural protections
to assure adequate notice and chance to be heard on that aspect of
the claim.

ORDER

The appeal of the claim of service connection for PTSD was not
perfected and is dismissed for lack of jurisdiction.

REMAND

The veteran contends that his currently diagnosed multiple
sclerosis was incurred in service. In support of his claim, the
veteran has submitted medical records noting a diagnosis of
multiple sclerosis and statements from a Dr. Miles who opined that
the veteran's medical problems in service were caused by multiple
sclerosis.

The Board finds that the veteran's submission of competent evidence
of a current disability, as well as competent evidence from Dr.
Miles linking the disorder to service, well grounds this claim. 38
U.S.C.A. 5107. Inasmuch as the veteran has submitted a well-
grounded claim, VA is obligated to assist him in the development of
that claim. 38 U.S.C.A. 5107(a). The development of facts includes
a "thorough and contemporaneous medical examination, one which
takes into account the records of prior medical treatment, so that
the evaluation of the claimed disability will be a fully informed
one." Green v. Derwinski, 1 Vet. App. 121 (1991).

Thus, the case is REMANDED to the RO for the following action:

5 -

1. The RO should take appropriate steps to contact the veteran in
order to obtain the names and addresses of all medical care
providers who treated him for complaints regarding multiple
sclerosis since service. After securing the necessary release, the
RO should attempt to obtain copies of all records from the
identified treatment sources. Complete records should be requested
from Dr. Miles.

2. The RO should then schedule the veteran for a VA examination by
an appropriate specialist in order to ascertain the current nature
and likely etiology of any neurological disorder, to include
multiple sclerosis. The claims folder must be made available to the
examiner and all indicated tests and studies should be performed.
Based on the examination and review of the claims folder, the
examiner is requested to offer an opinion as to whether it is at
least as likely as not that any currently demonstrated neurological
condition, to include multiple sclerosis, is related to the
veteran's service. A complete rationale for any opinion expressed
must be provided.

3. Following completion of the foregoing, the RO must review the
claims folder and ensure that all of the foregoing development
actions have been conducted and completed in full. If any
development is incomplete, including if the requested examination
does not include all test reports, special studies or opinions
requested, appropriate corrective action is to be taken.
Thereafter, the RO should again review the veteran's claim. If any
benefit sought on appeal remains denied, the veteran and
representative should be furnished a

6 -

supplemental statement of the case and given the opportunity to
respond thereto.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet.App. 369 (1999).

DEREK R. BROWN 
Member, Board of Veterans' Appeals

 - 7 -



